DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/05/2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
Claims 1-16 and 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 is allowed because the prior art of record taken alone or in combination fails to teach “a power factor correction (PFC) rectifier comprising: a first half bridge connected from the common neutral to the DC bus, the first half bridge comprising a first switch connected in series with a second switch, the first switch having a closed state and the second switch having an open state when a voltage of the phase input is negative with respect to the common neutral; a second half bridge connected from the phase input to the DC bus, the second half bridge comprising a third switch connected in series with a fourth switch, the third switch having a closed state and the fourth switch having an open state when the voltage of the phase input is positive with respect to the common neutral; and an input inductor having a first end connected between the first switch and the second switch, and a second end connected between the third switch and the fourth switch; and a controller configured to: variably operate the first switch 
Claims 2-14 and 19-20 depend from claim 1.
Claim 15 is allowed because the prior art of record taken alone fails to teach or fairly suggest “an inverter comprising: a first inverter half bridge connected from the common neutral to the DC bus, the first inverter half bridge comprising a first inverter switch connected in series with a second inverter switch, the first inverter switch having an open state and the second inverter switch having a closed state when the voltage of the phase output is negative with respect to the common neutral; a second inverter half bridge connected from the DC bus to the phase output, the second inverter half bridge comprising a third inverter switch connected in series with an fourth inverter switch, the third inverter switch having an open state and the fourth inverter switch having a closed state when the voltage of the phase output is positive with respect to the common neutral; and an output inductor having a first end connected between the first inverter switch and the first inverter switch, and a second end connected between the third inverter switch and the fourth inverter switch; and a controller configured to: variably operate the second inverter switch when the voltage of the phase output is positive with respect to the common neutral, and wherein the first inverter switch operates in a complementary manner; variably operate the fourth inverter switch when the voltage of 
Claim 16 depends from claim 15.
Claim 18 is allowed because the prior art of record taken alone or in combination fails to teach or fairly suggest “A method for DC-AC power conversion, comprising: providing a first inverter switch in series with a second inverter switch and connected from a neutral of an AC output to a DC bus; switching the first inverter switch and the second inverter switch when a reference voltage and/or current is positive, so as to provide a positive component of an AC voltage and/or current on a phase output of the AC output; providing a third inverter switch in series with a fourth inverter switch and connected from the phase output to the DC bus; and switching the third inverter switch and the fourth inverter switch when the reference voltage and/or current is negative, so as to provide a negative component of the AC voltage and/or current on the phase output”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Steigerwald, R et al. (US 2008/0094019) discloses a power converter (a bi-directional buck-boost power converter circuit 13; paragraph [0013]), comprising: an AC 
However, Divan or Steigerwald, R et al. does not teach or fairly suggest a power factor correction "PFC" rectifier comprising: a first half bridge connected from the common neutral to the DC bus and a second half bridge connected from the phase input to the DC bus.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN T VU whose telephone number is (571)270-1723. The examiner can normally be reached M-T: 7-5.30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOAN T VU/Primary Examiner, Art Unit 2836